Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 14,1979, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress certain evidence. Judgment reversed, on the law, plea vacated, and matter remitted to the County Court, without prejudice to defendant’s right to plead anew, if he be so advised. We find no error in the denial of defendant’s motion to suppress certain evidence. It appears in the record, however, that defendant’s guilty plea was entered on condition that the denial of his motion to dismiss the indictment based on the alleged insufficiency of the evidence before the Grand Jury be preserved for appellate review. In view of this court’s established policy of withholding appellate review of issues not preserved by a plea of guilty, we vacate the plea and remand the matter to the County Court to give defendant the opportunity to plead anew (see People v Thomas, 74 AD2d 317). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.